Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's response to restriction requirement  filed June 10, 2021. As filed, Claims 16-18, 28-36 are pending. Claims 1-15, 19-27 are cancelled. 
Priority
This application filed 03/18/2020 is a division n of 15/753,291, filed 02/17/2018 ,now U.S. Patent #10632145; 15/753,291 is a national stage entry of PCT/US2017/023250, International Filing Date: 03/20/2017 PCT/US2017/023250 Claims Priority from Provisional Application 62/313,657, filed 03/25/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Applicant’s election of Group I, claims 16-18, 28-36 drawn to method of treatment  in the reply filed on 06/10/2021 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-18, 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for treating cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic 
 As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” The court (In re Wands, 8 USPQ2d 1400 (1988)) established the following factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph: (a) nature of the invention; (b) breadth of claims; (c) state of prior art; (d) level of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided; (g) working examples; and (h) quantity of experimentation required to make or use the invention. 
The analysis is as follows:(a)         Nature of the invention –a  method for treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of a salt of formula AMXT 1501:(capric acid)2 in conjunction with DFMO.
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(b)       Breadth of the claims - is incommensurate in scope with the disclosure. Specifically, the term “cancer” of instant claims encompass a plethora of diseases. 
The breadth of the claims is drawn to method of treating any cancer disease by administering a therapeutically effective amount of instantly claimed AMXT 1501:(capric acid)2 conjunction with DFMO.
(c )  State of the prior art and ( e) predictability in the art - the pharmacological art involves screening in vitro and in vivo to determine if the compounds exhibit the desired pharmacological activities.  In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects.  Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials.  Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept.  The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate.
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  
In the instant case, the prior art recognizes that AMXT-1501 (free base) a polyamine transport inhibitor, synergizes DFMO in inhibiting neuroblastonma (NB) cell proliferation as described in the article by Samal et al.  Int. J. Cancer. 133, 2013, 1323 (cited by Applicants in IDS) and combination with DFMO therapy for targeting cancer cells both in vitro and in vivo, studies of biological activity of polyamine AMXT 1501 as potential pharmacotherapy for breast, prostate, SCC, melanoma, and ovarian cancer is discussed  by Burns et a; M Med. Chem. 2009, 52, 19883 (cited by Applicants in IDS). 
However, potential is not equivalent to a correlation for enablement purposes.  The prior art lacks drug candidates that have proven efficacy in the clinic from which the instant compounds can draw a correlation to.  The prior art has failed to recognize AMXT 1501:(capric acid)2 compound and compositions thereof with DFMO as successful treatments for various cancer diseases.
Additionally, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for biological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
While a full discussion of each disease which is encompasses by Applicant’s claim language will not be given, the following examples teach that the start of the prior art with respect to the claimed disorders has not advanced to the point of being predictive of the treatment and prevention of the breadth of diseases instantly claimed.
The genus of cancer diseases includes, but is not limited to the following: CNS cancers, leukemia, carcinomas, lung and pleural cancer, thyroid cancer, prostate cancer, breast cancers, etc. 
         	With regards to the broad scope of cancer as claimed is unclear. Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands or can occur in every part of the body.
The broad and divergent list of cancer diseases each has a different mode of action and mechanism for treatment and/or prevention. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.

(d)   Level of one of ordinary skill in the art - The artisans using applicant’s method would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high with a typical practitioner having obtained a Ph.D., M.S. or equivalent advanced degree; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
(f-g)  The amount of direction provided by the inventor and existence of working examples – The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  MPEP 2164.03 (quoting In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970).  As identified supra, the pharmaceutical art is unpredictable; therefore, Applicant has the burden of providing direction or guidance in the specification.  
The only direction or guidance present in the instant specification is experimental data regarding AMXT 1501 with conjunction with DFMO or without DFMO as following Plasma Pharmacokinetics (table 20); Experimental Study Design of AMXT 1501 free base of dicholate, phosphate or dicaprate salts of  AMXT 1501  (table 13; 19); formulation of AMXT 1501 free base and its salts (Table 14-17); Pharmacokinetic data and Analysis (table 18; 20); Toxicokinetic Parameters ( table 21); Pharmaceutical Formulation of AMXT 1501 Dicaprate (table 22). There are no working examples present for treating of the full scope of cancer disorders encompassed in the instant claims.
In the instant case, Applicant’s specification provides in vitro or in vivo assays for determining the activity for the treating any/all types of cancer by administering instantly claimed AMXT 1501 Dicaprate salt conjunction with DFMO and  formulations thereof. 
Furthermore, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous cancer diseases/disorders as claimed herein.  That a single compound and composition thereof can be used to treat or prevent all diseases/disorders and conditions embraced by the terminology “cancer” as claimed is an incredible finding for which Applicant has not provided supporting evidence.        The specification fails to provide working examples which demonstrate in vivo activity for the instantly claimed compositions in treating cancer diseases.  
(h)    Quantity of experimentation needed to make or use the invention based on the content of the disclosure - Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors a) and c), the quantity of experimentation needed is expected to be great. Numerous mechanisms have been proposed over decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally. There is also the cancer stem cell paradigm; another approach is to inhibit one or more of the HSP90 proteins, which will supposedly disrupt the proper folding of signaling proteins that all cancers rely on.  Many of these approaches have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, none of these approaches have ever produced a drug which comes remotely near such a goal. 
Specifically, the prior art recognizes that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but none has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known, because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Therefore, a person having ordinary skill in the art at the time the invention was made would be faced with an undue amount of experimentation to use the pharmaceutical compositions for the full scope of the claimed intended uses.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
            The specification fails to provide sufficient support of the broad use of the methods of administering AMXT 1501:(capric acid)2 compound in conjunction with DFMO in treatment of cancer as require by instant claims as a result necessitating one of skill to perform an exhaustive search for which diseases can be treated or prevented by composition of the invention in order to practice the claimed invention.
           Conclusion – even in view of the high level of skill that one of ordinary skill in the art possesses and the recent developments in the art, because of the overall unpredictability in the art, the lack of correlation in the prior art, the lack of working examples, and the quantity of experimentation needed for the breadth of the claims, a person of skill in the art could not practice the claimed invention herein, or a person of skill in the art could practice the claimed invention herein only with undue experimentation to test which cancer diseases can be treated and/or prevented by the micelle composition encompassed in the instant claims and with no assurance of success.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Samal et al.  Int. J. Cancer. 133, 2013, 1323 (cited by Applicants in IDS)  and US 2006/0122279 A1 Jun. 8, 2006, by Burns et al.  (“the ‘279 publication”; cited by Applicants in IDS)  and further in view of Berge et al., J. Pharm. Sci. 1977, Vol. 66 1-18 (cited by Applicants in IDS).
The article by Samal teach treatment of NB solid cancer (instant claim 16, 18) by combination therapy wherein AMXT-1501 polyamine transport inhibitor synergetic effect with DFMO (instant claim 32) in inhibiting neuroblastoma (NB) cell proliferation by targeting both ornithine decarboxylase and polyamine transport (abstract; page 1324). 
Single and combination drug testing was conducted in vitro on three human NH cell lines (page 13240; instant claim 16).  Disclosed on page 1326-1327 of the article by Samal is that:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The difference between the method of treating NB cancer with polyamine AMXT 1501 conjunction with DFMO  taught by Samal and that instantly claimed is that the use of AMXT 1501 capric salt is presently claimed as active agent in conjunction with DFMO for the method of treatment and Samal teaches free base AMXT 1501; the article by Samal does not specify administering the drug in solid formulations in vivo to a human.
However, the ‘279 publication, also drawn to therapies by administering polyamine compounds to a subject in need thereof,  teaches compound 11 on Table 1, [0170] of the ‘279 publication corresponds to AMXT 1501 of instant claims and pharmaceutically acceptable acid and base addition salts thereof; the wide variety of organic and inorganic acids and bases and includes the physiologically acceptable salts which are often used in pharmaceutical chemistry; salts derived from organic acids, such as 
Pharmaceutically acceptable excipients well-known to those who are skilled in the art and the choice of excipient determined in part by the particular compound, and by the particular method used to administer the composition for a wide variety of suitable formulations of the pharmaceutical composition of the compounds is discussed on [0093]. The ‘279 publication teaches the active ingredient composition administered in solid dosage forms, such as capsules, tablets, and powders [0087].
Therefore the prior art relied upon, and the knowledge generally available in the art before the effective filing date  provide  suggestion that would have motivated the skilled artisan to modify a reference and to prepare the capric acid salt compound of polyamine AMXT 1501 in order to identify the most active compound and would have a reasonable expectation of success in arriving at instantly claimed capric salt of AMXT 1501 compound utilize conjunction with DFMO for method of treating cancer disease.
Furthermore, the article by Berge discuss that for the pharmaceutical salts preparation, the salt forming agents are selected on a practical basis that involves cost of materials, ease of crystallization, percent yield as well as stability, hygroscopicity (page 1, col. 2), toxicity (page 3 and page 15) and solubility (page 7), formulation effects and bioavailability (page 11); higher acid salts such as caproic acid which showed increased diffusion from similar emulsions since these salts are soluble in both water and oil are discussed on page 11.
In 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
In this case, the  method of treatment a disease by using  free base AMXT 1501 or corresponding organic salts forms (for example aliphatic mono carboxylic acids salt), were known options in preparing pharmaceutical formulation of the drug and within the technical grasp of one of ordinary skill in the art before the effective filing date.  Success in the use of such salts would have been expected to work because the ‘279 publication expressly contemplated their preparation (see, e.g., [0034] and [0048]).   
Also in 2007, the Federal Circuit clarified the standard for obviousness in regard to pharmaceutical salts.  In Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348; 82 USPQ2d 1321 (Fed. Cir. 2007), the court stated that the selection of a salt is “obvious to try” when there are not numerous parameters to try and when it is not the case that the prior art merely provides general guidance.  Further, the court stated that “patentability is not imparted where ‘the prior art would have suggested to one of ordinary skill in the art that this process should be carried out and would have a reasonable likelihood of success.’” Id. at 1369.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
Claims 16-18, 28-36 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622